Opinion by
Mr. Justice Eagen,
James Lyle Heckathorn, indicted for murder in Mercer County, appeals from an order in the court be*627low denying his motion for a change of venue. The order appealed from is interlocutory and not appeal-able. See, Commonwealth v. Haushalter, 423 Pa. 351, 223 A. 2d 726 (1966).
Appellant’s position that an appeal from such an order is authorized by Pa. R. Crim. P. 313 is untenable. This specifically permits an appeal by the Commonwealth or the defendant from an order changing venue, but is silent as to an appeal from an order refusing a change of venue. An interlocutory order is not appeal-able unless expressly made so by statute or unless very special circumstances exist which are not present here, .See, Commonwealth v. Byrd, 421 Pa. 513, 219 A. 2d 293 ..(1966).
Appeal quashed without prejudice.